USCA11 Case: 20-13794      Date Filed: 12/29/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13794
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TODD FITZGERALD FRAZIER,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:04-cr-00120-VMC-NPM-1
                   ____________________
USCA11 Case: 20-13794              Date Filed: 12/29/2021        Page: 2 of 7




2                          Opinion of the Court                      20-13794

Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Todd Frazier appeals from the district court’s denial of his
motion for a sentence reduction under section 404 of the First Step
Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Frazier argues that
the district court abused its discretion in denying his motion. After
careful review, we affirm.
                              I.      Background

       In 2005, a jury found Frazier guilty of possessing with intent
to distribute 50 grams or more of crack cocaine, in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(A)(iii). Because Frazier had multiple
prior drug felony convictions, he was a career offender and faced a
statutory minimum term of life in prison. The district court
sentenced Frazier to life with a supervised release term of ten years.
In 2016, President Obama commuted Frazier’s sentence to 262
months’ imprisonment, leaving intact his ten-year supervised
release term.
      In June 2020, Frazier filed a motion to reduce his sentence
under section 404 of the First Step Act. 1 Frazier argued that his


1 Section 404 of the First Step Act provides that “[a] court that imposed a
sentence for a covered offense may, on motion of the defendant . . . impose a
reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . .
were in effect at the time the covered offense was committed.” See First Step
Act § 404(b). A “covered offense” is “a violation of a Federal criminal statute,
the statutory penalties for which were modified by section 2 or 3 of the Fair
USCA11 Case: 20-13794            Date Filed: 12/29/2021         Page: 3 of 7




20-13794                  Opinion of the Court                               3

conviction was a “covered offense” under section 404 and that, if
he committed his offense today, his statutory range of
imprisonment would be ten years to life. Noting his exemplary
prison record, Frazier argued that the district court should exercise
its discretion to reduce his sentence under the First Step Act.
Frazier asked the district court to reduce his sentence to time
served in prison and eight years of supervised release.
       The government opposed Frazier’s request for a reduced
term of imprisonment but not his request for a reduced supervised
release term. The government agreed that Frazier was eligible for
a sentence reduction under section 404 of the First Step Act, but
argued that the district court should decline to exercise its
discretion to reduce Frazier’s sentence.
      The district court held a hearing on Frazier’s motion for a
sentence reduction, at which counsel argued and Frazier testified.
The district court then entered a written order granting in part and
denying in part Frazier’s motion. The district court granted


Sentencing Act of 2010 . . . that was committed before August 3, 2010.” Id.
§ 404(a).
Section 2 of the Fair Sentencing Act changed the quantity of crack cocaine
necessary for a conviction under 21 U.S.C. § 841(b)(1)(A) from 50 grams to 280
grams and the quantity of crack cocaine necessary for a conviction under 21
U.S.C. § 841(b)(1)(B) from 5 grams to 28 grams. Fair Sentencing Act of 2010
§ 2(a), Pub. L. No. 111-220, 124 Stat. 2372; see 21 U.S.C. § 841(b)(1)(A)(iii),
(b)(1)(B)(iii). Frazier’s offense conduct involved possessing with intent to
distribute 230.7 grams of crack cocaine.
USCA11 Case: 20-13794            Date Filed: 12/29/2021   Page: 4 of 7




4                      Opinion of the Court                  20-13794

Frazier’s unopposed request for a reduced supervised release term,
but denied his request for a reduced term of imprisonment. The
district court noted that Frazier’s conviction was a “covered
offense” under section 404 of the First Step Act and that Frazier was
therefore “eligible” under that provision “for a reduction in
sentence.” The district court declined, however, to reduce
Frazier’s term of imprisonment. The district court noted that, if
Frazier were convicted and sentenced today, as a career offender,
“the revised guidelines for his offense [would be] 360 months to
life,” which is a much higher sentencing range—even at the low
end—than the commuted 262-month sentence Frazier is currently
serving. The district court recognized Frazier’s “exemplary
disciplinary record in prison” and “his efforts to rehabilitate
himself.” However, because Frazier’s sentence had “already been
commuted well below the revised low-end guidelines,” and given
Frazier’s “substantial criminal record, his status as a career
offender,” and his “failure to take responsibility for his actions”
when he was originally convicted, the district court declined to
reduce Frazier’s sentence.
       The district court entered an amended judgment reducing
Frazier’s supervised release term to eight years but maintaining his
262-month term of imprisonment. Frazier timely appealed.
                           II.       Discussion

      We review the district court’s denial of Frazier’s motion for
a sentence reduction under section 404 of the First Step Act for
USCA11 Case: 20-13794             Date Filed: 12/29/2021         Page: 5 of 7




20-13794                   Opinion of the Court                               5

abuse of discretion. United States v. Jones, 962 F.3d 1290, 1296
(11th Cir. 2020). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly
erroneous.” United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021) (quotation omitted).
         Although “[t]he district court had the authority to reduce
[Frazier’s] sentence[] [under the First Step Act] . . . it was not
required to do so.” Jones, 962 F.3d at 1304; see First Step Act
§ 404(c) (“Nothing in this section shall be construed to require a
court to reduce any sentence pursuant to this section.”). “District
courts have wide latitude to determine whether and how to
exercise their discretion in this context.” Jones, 962 F.3d at 1304. A
district court may—but is not required to—consider the 18 U.S.C.
§ 3553(a) factors when deciding whether to reduce the defendant’s
sentence under section 404 of the First Step Act. 2 United States v.



2 Section 3553(a) provides that a court, “in determining the particular sentence

to be imposed,” shall consider:
       (1) the nature and circumstances of the offense and the history
       and characteristics of the defendant;
       (2) the need for the sentence imposed—(A) to reflect the
       seriousness of the offense, to promote respect for the law, and
       to provide just punishment for the offense; (B) to afford
       adequate deterrence to criminal conduct; (C) to protect the
       public from further crimes of the defendant; and (D) to provide
       the defendant with needed education or vocational training,
USCA11 Case: 20-13794            Date Filed: 12/29/2021         Page: 6 of 7




6                        Opinion of the Court                        20-13794

Stevens, 997 F.3d 1307, 1316 (11th Cir. 2021). The district court
“must adequately explain its sentencing decision to allow for
meaningful appellate review,” “mak[ing] clear that the [court] had
a ‘reasoned basis’ for choosing to reduce or not reduce a
defendant’s sentence under the First Step Act.” Id. at 1317 (second
alteration in original) (quotation omitted).
       The district court did not abuse its discretion in denying
Frazier’s motion for a sentence reduction. The district court
recognized that Frazier was eligible for a sentence reduction under
section 404 of the First Step Act, but exercised its wide discretion
not to reduce Frazier’s sentence. The district court clearly
explained its reasons for denying Frazier’s motion, noting that
Frazier’s commuted sentence is already well below his amended



      medical care, or other correctional treatment in the most
      effective manner;
      (3) the kinds of sentences available;
      (4) the kinds of sentence and the sentencing range established
      for . . . the applicable category of offense committed by the
      applicable category of defendant as set forth in the guidelines
      ...;
      (5) any pertinent policy statement . . . issued by the Sentencing
      Commission . . . ;
      (6) the need to avoid unwarranted sentence disparities among
      defendants with similar records who have been found guilty of
      similar conduct; and
      (7) the need to provide restitution to any victims of the offense.
USCA11 Case: 20-13794         Date Filed: 12/29/2021      Page: 7 of 7




20-13794                Opinion of the Court                          7

guidelines range and emphasizing Frazier’s criminal history and
failure to accept responsibility originally for his crime.
       Frazier argues that the district court did not afford adequate
consideration to other factors weighing in favor of a sentence
reduction, such as his exemplary prison record. But we do not
reweigh on appeal the considerations for or against granting a
motion for a sentence reduction under section 404 of the First Step
Act, which are left to the “wide latitude” of the district court’s
discretion. See Jones, 962 F.3d at 1304 (noting that “the amended
statutory penalties in the First Step Act apply to the movants as an
act of legislative grace left to the discretion of the district court”).
Because the district court adequately explained the reasons for its
denial of Frazier’s motion and made no errors of law, it did not
abuse its discretion. We affirm.
AFFIRMED.